 1
                              UNITED STATES DISTRICT COURT
 2                             FOR THE DISTRICT OF NEVADA
 3   UNITED STATES OF AMERICA,                     Case No. 2:19-cr-155-JCM-EJY
 4                       Plaintiff,                ORDER TO UNSEAL ARREST
                                                   WARRANTS
 5                       v.
 6   ROSANNE DAY,
     ROBERT PAUL DAVIS,
 7   GENEVIEVE RENEE FRAPPIER,
     and MILES KELLY,
 8
                         Defendants.
 9
10
            This matter comes before the Court on the United States’ Motion to Unseal Arrest
11

12   Warrants. Finding good cause, IT IS THEREFORE ORDERED, that the Clerk of the

13   Court unseal both the arrest warrants issued in connection with the Superseding Indictment

14   on March 4, 2020, (ECF Nos. 24, 25, 26, 27) and the arrest warrants issued in connection
15
     with the original Indictment on June 19, 2019 (ECF Nos. 7, 8, 9, 10).
16
            IT IS SO ORDERED this 10th day of March, 2020.
17

18
                                  ________________________________________________
19
                                  ELAYNA J. YOUCHAH
20                                UNITED STATES DISTRICT/MAGISTRATE JUDGE

21

22

23

24

25

26

27

28
